     Case 5:18-cr-00041 Document 178 Filed 10/26/20 Page 1 of 1 PageID #: 1098




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


UNITED STATES OF AMERICA,


v.                                            CRIMINAL ACTION NO. 5:18-cr-00041


DAVID MOORE,

                         MEMORANDUM OPINION AND ORDER


               Pending is Defendant David Moore’s Motion for Appointment of Counsel [Doc.

176], filed October 5, 2020. Mr. Moore seeks the appointment of counsel for his Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c) [Doc. 167].

               “It is well settled that ‘a criminal defendant has no right to counsel beyond his first

appeal.’” United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000) (citing Coleman v. Thompson,

501 U.S. 722, 756 (1991)). “A motion pursuant to [18 U.S.C.] § 3582(c) ‘is not a do-over of an

original sentencing proceeding where a defendant is cloaked in rights mandated by statutory law

and the Constitution.’” Legree, 205 F.3d at 730 (citing United States v. Tidwell, 178 F.3d 946, 949

(7th Cir. 1999), cert. denied, 528 U.S. 1023 (1999)).

               Based on the foregoing, Mr. Moore’s Motion for Appointment of Counsel [Doc.

176] is DENIED.

               The Clerk is directed to send a copy of this written opinion and order to the

Defendant and his counsel, to the United States Attorney, to the United States Probation Office,

and to the Office of the United States Marshal.

                                                        ENTERED:      October 26, 2020
